Title: From James Madison to Thomas Jefferson, 25 July 1806
From: Madison, James
To: Jefferson, Thomas



Dear Sir
Washington July 25. 1806

I have thought it not amiss to add to the letter written yesterday to the Mayor of N. York the suggestions of which a copy is inclosed.  In the liberty of giving your sanction to the use of legal force, I was governed by my recollection that you considered nothing wanted to authorize force here in sending the Tunisians on board the Franklin but the requisition of the Ambassador which was supplied by Cathcart’s letter to Mr. Clinton  Yrs. with respectful attacht.

James Madison

